Citation Nr: 0629212	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 until May 1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes the representative's contention in her June 
2006 Informal Hearing Presentation that the veteran's October 
2004 VA examination raises issues of entitlement to service 
connection for manic depressive disorder and bipolar 
disorder.  The Board finds these issues are not inextricably 
intertwined with the issue on appeal because the VA examiner 
did not distinguish between the veteran's service connected 
PTSD symptoms from the symptoms associated with these above 
mentioned psychological disorders.  The U.S. Court of Appeals 
for Veteran's Claims, in Mittleider v. West, 11Vet. App.  
181, 182 (1998), stated that when it is not possible to 
separate the effects of a non-service connected condition 
from those of a service connected disorder, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected disability.  Therefore, 
it is not prejudicial to the veteran for the Board to decide 
his appeal at this time because the veteran's non-service 
connected conditions will be considered in evaluating his 
service-connected PTSD.

The Board also notes that the veteran has not submitted a 
timely substantive appeal (VA form 9) following the December 
2004 Statement of the Case as to service connection claims 
for lipomas of the abdomen, thorax, and right thigh (claimed 
as result of exposure to herbicides) as well as tinea manuum 
of both hands (claimed as result of exposure to herbicides).  
Therefore, the appeals regarding these issues have not been 
perfected and are not before the Board.  

Finally, the Board notes that veteran submitted a statement 
in support of his claim after his appeal had been certified 
to the Board, but within the 90 day time period.  38 C.F.R. 
§ 20.1304 (2005).  As the evidence was timely and accompanied 
by a written waiver of RO consideration, the Board will 
consider this evidence and proceed to adjudicate the claim.


FINDING OF FACT

The competent evidence of record demonstrates serious PTSD 
symptoms, including nightmares, flashbacks, hypervigilance, 
and sleep disturbance, but does not reveal total occupational 
and social impairment with impairment in thought or 
communication, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform the activities of daily living, disorientation to 
time or place, or memory loss for names of close relatives, 
one's own occupation or one's own name.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the August 2003 rating decision granted the veteran's 
claim of entitlement to service connection for PTSD, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the August 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for his service-connected disability 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims folder contains the veteran's own statements in 
support of his claim, to include testimony provided at an 
August 2004 personal hearing before the RO.  The claims 
folder also includes statements in support by the veteran's 
family, a friend, and a former coworker.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  


Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates the 
examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  A GAF score of 21 to 30 indicates that the 
examinee's behavior is considerably influenced by delusions 
or hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

Analysis

At the outset, the Board notes that the veteran was awarded 
service connection and granted a 50 percent evaluation for 
PTSD by the August 2003 rating decision.  The veteran's PTSD 
disability evaluation was then increased to 70 percent 
disabling by a December 2004 rating decision.  The Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Thus, the veteran's appeal of the 
assigned disability evaluation for his PTSD continues.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Throughout the rating period on appeal, the veteran is 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  A 70 percent rating 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In order to achieve the next-higher 100 percent rating, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of the 70 percent 
currently assigned.  The Board notes that the competent 
evidence does not demonstrate gross impairment in thought 
processes or communication.  To the contrary, the October 
2004 VA examination showed no impairment of thought process 
or communication, except for a slight slowing of thinking.  

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  Upon VA 
examination in October 2004, his appearance was noted to be 
neat and clean.

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  Even though the veteran reported 
that he has had difficulty with concentrating and organizing 
his work, upon VA examination in October 2004, he could 
remember 5 of 5 items after a five-minute delay.  
Additionally, the examiner estimated the veteran's IQ at over 
140 and there was no evidence the veteran suffered from 
either short- or long-term memory loss or impairment.  This 
examination report also indicated that the veteran was 
oriented to person, place, and time.  An earlier, VA 
examination in June 2003 also demonstrated that the veteran 
to be oriented x4.  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  Regarding the 
latter, the veteran was suicidal when he returned from 
Vietnam in 1971, but since then he has been suicidal on and 
off, but has never begun to act on it.  The VA examiner noted 
that the veteran has no real history of violence; however, he 
has been close to being violent with his wife and has hit his 
children too hard.  In his July 2005 Statement in Support of 
his claim, the veteran noted that he has had periods with 
suicidal thoughts and extreme guilt from witnessing the death 
of a friend.  While the record demonstrates that he had 
episodic suicidal ideations, there is no evidence that he was 
in persistent danger of hurting himself or others.

The competent evidence also fails to establish persistent 
delusions or hallucinations.  The October 2004 VA examination 
noted that the veteran has had auditory hallucinations, as 
the veteran heard doors opening and closing.  No visual 
hallucinations were reported. 

Based on the foregoing, then, it is concluded that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9411.  The evidence does indicate serious symptoms, including 
nightmares, flashbacks, hypervigilance, sleep disturbance, 
and anger management concerns.  As noted, the October 2004 
psychiatric evaluation also noted complaints of auditory 
hallucinations.  The examination report also indicated that 
the veteran had no close friends and did not trust people.  
He has no activities or leisure pursuits.  The examiner noted 
the veteran's obsessive/ritualistic behavior of investigating 
noises by circling the house and checking doors and windows.  
The Board finds that the foregoing PTSD symptoms are already 
contemplated by the veteran's 70 percent rating.  
Furthermore, after full consideration of the above serious 
symptoms, the examiner opined that if the veteran attended a 
veteran's PTSD support group he would have a good prognosis 
for improvement.   

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture most nearly approximated by 
the next-higher 100 percent evaluation for PTSD under 
Diagnostic Code 9411.  In so finding, the Board does 
acknowledge a GAF score of 45 assigned upon VA examination in 
October 2004.  Such score signifies that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Even with symptoms of 
serious social impairment, the veteran, at his August 2004 RO 
hearing and during his October 2004 VA examination, indicated 
that he has been able to maintain his job as a social worker 
for approximately 18 years.  The VA examination report also 
indicated that the veteran functions at work because he is 
quite intelligent.  In his July 2005 statement in support of 
his claim, the veteran reported that he has had trouble 
interacting with coworkers because of his irritability and 
periods of aggressiveness.  In view of the foregoing, and the 
clinical findings noted on VA examination, as discussed 
above, the Board finds that the reported GAF score of 45 is 
not dispositive and does not serve as a basis for an 
increased evaluation here, when considered with the other 
evidence of record.  

In conclusion, throughout the rating period on appeal, the 
currently assigned 
70 percent rating for PTSD appropriately reflects the 
veteran's disability picture throughout the rating period in 
question and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for any part of 
the rating period on appeal, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


